Order entered January 6, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01384-CV

                          IN THE INTEREST OF K.V.K., A CHILD

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-19679

                                           ORDER
       Before the Court is appellant’s December 31, 2014 motion to compel the trial court to file
findings of fact and conclusions of law. The trial court signed the appealed order on July 28,
2014. Appellant filed an untimely request for findings of fact and conclusions of law on October
28, 2014. See TEX. R. CIV. P. 296. In her motion, appellant contends the appealed order was
modified by the November 10, 2014 order of the associate judge granting attorney’s fees and
sanctions. This order, however, related to the Motion for Attorney’s Fees and Costs of Petitioner
in Bringing a Motion for Writ of Attachment. On October 23, 2014, the trial court signed an
order denying appellant’s motion to modify the appealed order. Moreover, on November 18,
2014, the trial court signed an order denying appellant’s request for findings of fact and
conclusions of law and her emergency motion to extend the deadline to request findings of fact
and conclusions of law.   Accordingly, we DENY appellant’s motion.
                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE